Case: 22-50190      Document: 00516478397         Page: 1     Date Filed: 09/20/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       September 20, 2022
                                  No. 22-50190
                                                                          Lyle W. Cayce
                                Summary Calendar                               Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Denis Amilcar Munguia-Portales,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:21-CR-953-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Denis Amilcar Munguia-Portales appeals his conviction and sentence
   for illegal reentry after deportation pursuant to 8 U.S.C. § 1326(a) and (b)(1).
   He contends that treating a prior felony or aggravated felony conviction that
   increases the statutory maximum sentence under § 1326(b) as a sentencing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50190      Document: 00516478397           Page: 2   Date Filed: 09/20/2022




                                     No. 22-50190


   factor, rather than a separate element of the offense, is unconstitutional. He
   has filed an unopposed motion for summary disposition and a letter brief in
   which he concedes that his claim is foreclosed and asserts that he has raised
   the issue only to preserve it for further review.
          As Munguia-Portales concedes, the sole issue that he raises on appeal
   is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224 (1998). See
   United States v. Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019); United States v.
   Wallace, 759 F.3d 486, 497 (5th Cir. 2014). Because his position is foreclosed
   by precedent, Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969), summary disposition is proper.
          Therefore, the motion for summary disposition is GRANTED, and
   the judgment of the district court is AFFIRMED.




                                          2